Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 1, 6, 10-18, 27, 92 are amended. Claims 2-4, 7-9, 19-26, 28-91, 93-98 are canceled.
Claims 1, 5, 6, 10-18, 27, 92 are under consideration.

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 9/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. (new rejection) Claims 1, 5, 6, 10-18, 27, 92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 1, 5, 6, 10-18, 27, 92 as submitted 9/19/2022. 
As to amended claim 1, it is not clear what the metes and bounds of the pre-dose are. It is not clear if the pre-dose is a “predose of synthetic nanocarriers comprising an immunosuppressant with a viral vector” or not, or can be a pre-dose of just viral vector, which is also “a part of a dose of synthetic nanocarriers comprising an immunosuppressant with a viral vector”. Similarly, it not clear what “another part of the dose of the synthetic nanocarriers comprising an immunosuppressant admixed with a viral vector” reads on. 
Further, as claim 1 recites “co-administering”, it is not clear what is being “co-administer”-ed. It is not clear if the co-administering refers to the dose in step 1 and the dose in step 2 or the dose of nanocarriers (comprising immunosuppressant) and the viral vector (as recited in claim 1(2)).
Further, as to claim 6 reciting “at least one pre-dose of the synthetic nanocarriers comprising an immunosuppressant without the viral vector”, such a recitation appears to lack antecedent basis based on the indefiniteness of claim 1.
As to claim 27, it is not clear what the metes and bounds of the pre-dose are. It is not clear if the pre-dose is just a pre-dose of “immunosuppressant comprised in synthetic nanocarriers” or not, as the claim recites “part of”. Merely immunosuppressant without or not comprised in synthetic nanocarriers are also considered “part of”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. (previous rejection, maintained as to claims 1, 5, 6, 10-18, 27, 92; withdrawn as to canceled claims 2-4, 7-9) Claims 1, 5, 6, 10-18, 27, 92 are rejected under 35 U.S.C. 103 as being unpatentable over Trapnell et al. (W09612406)(cited in applicant’s IDS submitted 4/29/2019) in view of Coffey et al. (US20070190032; previously cited) and Fraser et al. (US20120276109)(cited in applicant’s IDS submitted 4/29/2019).
See claims 1, 5, 6, 10-18, 27, 92 as submitted 9/19/2022.
Applicant contends: the claims have been amended; the cited references do not teach or suggest the methods of the amended claims.
Applicant’s arguments are considered but found unpersuasive.
See also the 35 U.S.C. 112(b) rejection above. In view of the indefiniteness in claim 1, a pre-dose is considered to read on a pre-dose of synthetic nanocarriers comprising an immunosuppressant with a viral vector.
In view of applicant’s amendments, claim 1 is interpreted as “(1) administering a pre-dose of synthetic nanocarriers comprising an immunosuppressant with a viral vector that is part of a dose of synthetic nanocarriers comprising an immunosuppressant with a viral vector … 
(2) co-administering another part of the dose of synthetic nanocarriers comprising an immunosuppressant with a viral vector (reading on a dose of synthetic nanocarriers comprising an immunosuppressant with a viral vector) … 
and wherein the administering of (1) occurs before the coadministering of (2).”
Such a recitation merely reads on administration of multiple doses of synthetic nanocarriers comprising an immunosuppressant with a viral vector, including sequentially.
Such a composition and method is already taught or suggested by Trapnell et al. in view of Coffey et al. and Fraser et al. as indicated in previous Office Actions.
See the teachings of Trapnell et al. in view of Coffey et al. and Fraser et al. above and in previous Actions.
To reiterate in part, Trapnell et al. teaches: concurrent and repeated administration of adenoviruses and immunosuppressive agents (title)(as recited in claim 1); including administering to host concurrently an adenoviral vector including at least one DNA sequence encoding a therapeutic agent (viral vector as recited in claim 1); and immunosuppressive agent (abstract)(immunosuppressant as recited in claim 1); and wherein host immune responses vary in relation to dose of vector; route of administration; level of replication; nature of transgene; characteristics of host; pre-existing immune response (p. 12); and that repeat administration of vectors may be necessary (p. 2)(as recited in claim 1); wherein vector particles and immunosuppressive agent each may be administered in combination with a carrier (p. 19). 
Coffey et al. is cited in further support of Trapnell et al.’s teaching of use of immunosuppressants known to one of ordinary skill in the art. Coffey et al. teaches: use of virus or vector [0077]; use of virus and immunosuppressive agents [0039]; including administration in multiple doses [0039](as recited in claim 1); wherein virus can be administered prior to, along with or after immunosuppressant [0075](also interpreted as wherein immunosuppressant can be administered prior to, along with, virus or vector as also recited in claim 27). 
Trapnell et al. in view of Coffey et al. does not teach synthetic microcarriers.
Fraser et al. teaches: immunosuppressant for providing immune suppression [0002]; coupling immunosuppressant to synthetic nanocarriers [0086]; including wherein material of synthetic nanocarrier also results in immunosuppressive effect [0086]; wherein effective dosages of compositions depends on a variety of factors and may thus vary somewhat from subject to subject. Effective dosages and schedules for administering the compositions may be determined empirically, and making such determinations is within the skill in the art. The exact amount required will vary from subject to subject, depending on the species, age, weight and general condition of the subject, the severity of the disease being treated, the particular virus or vector used and its mode of administration. Thus, it is not possible to specify an exact amount for every composition. However, an appropriate amount can be determined by one of ordinary skill in the art using only routine experimentation given the guidance provided herein [0077].
One of ordinary skill in the art would have been motivated and had a reasonable expectation of success to use nanocarriers as taught by Fraser et al. with the immunosuppressant and method using immunosuppressant and vector as taught by Trapnell et al. and Coffey et al. Trapnell et al. and Coffey et al. teaches use of carrier with immunosuppressant, and Fraser et al. teaches such a carrier with immunosuppressant (See MPEP 2144.06: Substituting equivalents known for the same purpose).
As to claims 5, 6, 10-18, 27, such parameters are considered to be those determined by routine optimization according to one of ordinary skill in the art in view of Trapnell et al. in view of Coffey et al. and Fraser et al. absent unexpected results (See MPEP 2144.05: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Further as to claim 27, as indicated above, Trapnell et al. in view of Coffey et al. and Fraser et al. teaches or suggests coadministering nanocarriers comprising immunosuppressant, viral vector, further administering immunosuppressant without vector and pre-dose. Thus, the amount as recited in claim 27 is also considered to be that determined according to routine optimization according to one of ordinary skill in the art in view of Trapnell et al. in view of Coffey et al. and Fraser et al. absent a showing of unexpected results (See MPEP 2144.05).
As to claim 92, such a product recitation merely reads on products of doses as recited in claim 1 (See MPEP 2112.01: III. PRODUCT CLAIMS – NONFUNCTIONAL PRINTED MATTER DOES NOT DISTINGUISH CLAIMED PRODUCT FROM OTHERWISE IDENTICAL PRIOR ART PRODUCT” Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product.").

			Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
See the interpretation above in view of the instant claims as well as the teachings or suggestions of Trapnell et al. in view of Coffey et al. and Fraser et al. 
The rejection is maintained for reasons of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5. (previous rejection, maintained as to claims 1, 5, 6, 10-18, 27, 92; withdrawn as to canceled claims 2-4, 7-9) Claims 1, 5, 6, 10-18, 27, 92 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 17, 39-40, 47, 72, 76, 81, 86, 115, 116 of copending Application No. 14/846949 in view of Trapnell et al., Coffey et al. and Fraser et al. (references cited above).
See claims 1, 5, 6, 10-18, 27, 92 as submitted 9/19/2022.
See also the 35 U.S.C. 112(b) rejection above.
Applicant contends: the rejections should be deferred until allowable subject matter has been identified; a rejection is based on a comparison of the claims of the application with the claims of the reference patents; the Office has not established that the claims of the instant application are anticipated or rendered obvious by the claims of the referenced applications.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action, as well as the interpretation of the instant claims in view of Trapnell et al., Coffey et al. and Fraser et al. above.

			Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, it is noted that copending application claims are used as a basis for the instant rejection. Further, in view of the MPEP, it also proper to use additional references in support of a rejection in view of the copending application claims (See MPEP 804; FP 8.36, 8.37).
The rejection is maintained for reasons of record.

6. (previous rejection, maintained as to claims 1, 5, 6, 10-18, 27, 92; withdrawn as to canceled claims 2-4, 7-9) Claims 1, 5, 6, 10-18, 27, 92 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8-10, 15, 31, 39- 41, 47, 55, 65, 66, 68, 69, 76, 90, 95 of copending Application No. 16/100040 in view of Trapnell et al., Coffey et al. and Fraser et al. (references cited above).
See claims 1, 5, 6, 10-18, 27, 92 as submitted 9/19/2022.
See also the 35 U.S.C. 112(b) rejection above.
Applicant contends: the rejections should be deferred until allowable subject matter has been identified; a rejection is based on a comparison of the claims of the application with the claims of the reference patents; the Office has not established that the claims of the instant application are anticipated or rendered obvious by the claims of the referenced applications.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action, as well as the interpretation of the instant claims in view of Trapnell et al., Coffey et al. and Fraser et al. above.

			Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, it is noted that copending application claims are used as a basis for the instant rejection. Further, in view of the MPEP, it also proper to use additional references in support of a rejection in view of the copending application claims (See MPEP 804; FP 8.36, 8.37).
The rejection is maintained for reasons of record.

7. (previous rejection, maintained as to claims 1, 5, 6, 10-18, 27, 92; withdrawn as to canceled claims 2-4, 7-9) Claims 1, 5, 6, 10-18, 27, 92 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 19, 38-40, 42, 43, 46, 48 of copending Application No. 16/159166 in view of Trapnell et al., Coffey et al. and Fraser et al. (references cited above).
See claims 1, 5, 6, 10-18, 27, 92 as submitted 9/19/2022.
See also the 35 U.S.C. 112(b) rejection above.
Applicant contends: the rejections should be deferred until allowable subject matter has been identified; a rejection is based on a comparison of the claims of the application with the claims of the reference patents; the Office has not established that the claims of the instant application are anticipated or rendered obvious by the claims of the referenced applications.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action, as well as the interpretation of the instant claims in view of Trapnell et al., Coffey et al. and Fraser et al. above.

			Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, it is noted that copending application claims are used as a basis for the instant rejection. Further, in view of the MPEP, it also proper to use additional references in support of a rejection in view of the copending application claims (See MPEP 804; FP 8.36, 8.37).
The rejection is maintained for reasons of record.

Conclusion
	8. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648